 

Exhibit 10.42

 



AMENDMENT NO. 1 TO

PATENT AND TECHNOLOGY LICENSE AGREEMENT

 

This Amendment No. 1 dated effective July 12, 2015 (the “Effective Date”)amends
the Patent and Technology License Agreement (“Agreement”), effective as of the
12th day of July, 2012 by and between Quick-Med Technologies, Inc., a Nevada
corporation having offices at 902 NW 4 Street, Gainesville, Florida 32601 and
Derma Sciences, Inc., a Delaware corporation having offices at 214 Carnegie
Center, Suite 300, Princeton, New Jersey 08540 (each singularly a “Party” and
collectively the “Parties”).

 

WHEREAS, the parties desire to amend the Agreement as set forth below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:

 

1. Amendment. Section 1.12 (Definitions; “Field”), is hereby amended to read in
its entirety as follows:

 

“Field” means Traditional Wound Care Products sold to the institutional market
and the OTC/retail market, and products sold to the veterinary and dental
institutional market except for (i) mouth cotton and (ii) the Biosara 100% rayon
products for sale to the sport medicine and institutional market.

 

2. Full Force and Effect. Except for the terms and conditions expressly modified
above, all other terms and conditions of the Agreement shall remain unmodified
and in full force and effect.

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
by their duly authorized representatives as of the date first written above.

 



  DERMA SCIENCES, INC.                     By: /s/ Edward J. Quilty       Edward
J. Quilty       President and Chief Executive Officer                    
QUICK-MED TECHNOLOGIES, INC.                     By: /s/ Bernd Liesenfeld      
Bernd Liesenfeld       President  

 



  -1- 

 

 

 

 

 